IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 96-20105
                          Conference Calendar



TED LAWRENCE ROBERTSON,

                                           Plaintiff-Appellant,


versus

THE CITY OF SUGAR LAND;
THE SUGAR LAND POLICE DEPARTMENT;
THERON RUNNELS, Officer,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CV-188
                        - - - - - - - - - -
                          October 21, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Ted Lawrence Robertson appeals the dismissal of his 42

U.S.C. § 1983 action as barred by the relevant statute of

limitations.   Robertson’s original complaint, which he filed on

January 19, 1995, alleged that on February 8, 1992, the

defendants unlawfully arrested him, falsely imprisoned him, and

illegally searched his home, car, truck, and person, thereby

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-20105
                                 - 2 -

violating his civil rights.    The limitations period for filing

suit on Robertson’s claims began to run on February 8, 1992, and

ended on February 9, 1994.    See Rodriguez v. Holmes, 963 F.2d
799, 803 (5th Cir. 1992).    The district court did not err by

dismissing Robertson’s § 1983 action as barred by the statute of

limitations.

     Robertson’s motion for summary judgment is DENIED.

     AFFIRMED.